Bleckley, Chief Justice.
1. Though the grounds of the motion for a new trial are quite numerous, we think no substantial error was committed by the court, and that' the evidence was sufficient to warrant the verdict. That the possession of the premises was in Wallace, the prosecutor, and that Lissner, the accused, entered with a show of force and in opposition to the will of Wallace, cannot be doubted. Lissner went to the premises accompanied by two men, one of the latter carrying a hatchet. This hatchet Lissner took, and with it knocked off some slats which had been nailed across the door of a stable, announcing to Wallace his purpose to enter; and in answer to Wallace’s remonstrances said, “1 don’t care what you say, I am coming in”; and he did come in by that means. Wallace made no resistance, and had he made any, it most probably would have been useless. The law did n.ot require that he should make any in the face of such a display of force. That the force used was sufficient to constitute that element of the offence, see Chambers v. Collier, 4 Ga. 193; Minor v. Duncan, 54 Ga. 516.
2. The fact that Lissner remained in possession was admissible in evidence to show his purpose in making the entry, and to show, also, that he accomplished that purpose and made his entry effectual. Although he was charged with forcible entry only, the completeness of his entry was illustrated by his retention of possession, and by the nature and extent of. that possession.
3. No evidence material to the substantial merits of the case was either admitted or rejected erroneously by the court. And we are unable to discover any substan*674tial error in the instructions given to the jury. The same may be said as to the minute points of practice which arose, and which the court ruled upon in the progress of the trial. A more extended discussion of these matters would not be useful, as they involve no principle of any importance.
The court did not err in refusing to grant a new trial.

Judgment affirmed.